OPINION — AG — ** OKLAHOMA INDUSTRIAL FINANCE AUTHORITY — LOANS ** THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY IS 'NOT' PROHIBITED BY ARTICLE V, SECTION 53 OF THE OKLAHOMA CONSTITUTION FROM RE NEGOTIATING ITS LOAN WITH OSAGE COUNTY INDUSTRIAL AUTHORITY AND WHETHER THE LOAN SHOULD OR SHOULD 'NOT' BE RENEGOTIATED IS AN ADMINISTRATIVE DECISION TO BE MADE BY THE BOARD OF DIRECTORS OF THE OKLAHOMA INDUSTRIAL AUTHORITY BASED UPON PRACTICAL BUSINESS CONSIDERATIONS. (LEASE PAYMENTS, PUBLIC CORPORATION) CITE: 74 O.S. 852 [74-852], 74 O.S. 855 [74-855] (TODD MARKUM)